MINISTERE DE L'ECONOMIE REPUBLIQUE DU CONGO

FORESTIERE Unité*Travail*Progrès
DIRECTION GENERALE DE È
L'ECONOMIE FORESTIERE ER

DIRECTION DEPARTEMENTALE DE
L'ÉCONOMIE FORESTIERE DE LA
LEKOUMOU

N°03 /MEF/DGEF/DDEFLEK-SF

Le Directeur Départemental de l'Economie Forestière de la Lékoumou ;
“4

= Vu la Constitution de 06 Novernbfe 2015

= Vu la loi n° 16-2000 du 20 novembre 2000, portant Code Forestier ;

= Vu le décret N° 2002-437 du 31 décembre 2002, fixant les conditions de gestion et
d'utilisation des forêts ;

= -Vu l'arrêté n° 8516/MEFE/CAB du 23 décembre 2005, portant création, définition des
unités forestières d'aménagement du secteur forestier Sud et précisant les modalités de
leur gestion et de leur exploitation ;

= Vu l'arrêté n° 3450/MDDEFE/CAB du 2 Avril 2012, portant modification de l'arrête n°
8520/MEFE/CAB du 23 décembre 2005, définissant les unités forestières d'exploitation de

. Ja zone 1 Lékoumou dans le Secteur forestier Sud ;

= Vu l'arrêté n° 6380/MEFE/CAB du 31 décembre 2002, fixant la taxe de déboisement des
forêts naturelles ;

= Vu l'arrêté n°2694/MEFE/CAB du 08 mars 2006, fixant les volumes moyens exploitables
des arbres des essences des bois d'œuvre ;

= Vu l'arrêté n° 19571/MEFDD/CAB du 10 novembre 2014 déterminant les zones fiscales
de production des bois pour l'application des valeurs Free on Truck (FOT) ;

= Vularrêté n°22717/MEFPPPI/MEFDD du 19 décembre 2014 fixant les valeurs Free On
Board, (FOB), pour la détermination des valeurs Free On Truck, (FOT), pour le calcul de
la taxe d'abattage des bois en grumes et de la taxe à l'exportation des bois ;

= Vu l'arrêté n° 22719/MEFPPPI/MEFDD du 19 décembre 2014 fixant les taux de la taxe
d'abattage des bois en grumes issus des forêts naturelles ;

= Vu l'arrêté n° 23444/MEFPPPPI/MEFDD du 31 décembre 2014 fixant les valeurs Free On
Truck (FOT) pour le calcul de la taxe d'abattage et de la taxe à l'exportation des bois ;

= Vu la circulaire n° 03166/MEFE/CAB/DGEF —-DF du 26 décembre 2005, portant à 10% le
Volume des bois des essences de promotion autorisé aux sociétés forestières en sus du
VMA et dans les limites de la coupe annuelle ;
Vu la circulaire n°538 du 18 décembre 2017, fixant le taux de la valeur FOT à 6%

Vu l'arrêté n°512/MEFE/CAB du 20 janvier 2006, portant approbation de la convention
d'aménagement et de transformation n° 1/MEFE/CAB/DGEF du 20 janvier 2006, entre le
République du Congo et la Société ASIA-CONGO INDUSTRIES ;

Vu la note de service n°0089/MEF/CAB/IGSEF/CLFT du 13 février 2019, : portant
application des procédures de contrôle de premier et second niveau

Vu le Plan d'aménagement de l'Unité Forestière d'Exploitation (UFE Bambama) adopté le
11 janvier 2018 ;

Vu le plan de gestion de l'UFP 1 de l'UFE Bambama ;

Vu le plan annuel d'exploitation de AAC n° 5 de l'UFP 1(AAC 2020)

Vu la demande de la coupe annuelle 2020, introduite par la Société ASIA CONGO
INDUSTRIES à la Direction Départementale de l'Economie Forestière en date du 28
septembre 2019 ;

Vu le rapport de mission d'expertise de la coupe annuelle 2020 de la Société ASIA—
CONGO INDUSTRIES, réalisée par la Direction Départementale de l'Economie Forestière

de la Lékoumou en date du 28 octobre 2019;

AUTORISE

Article 1°: La Société ASIA-CONGO INDUSTRIES à exploiter une superficie totale de 3 994
hectares représentant l'Assiette Annuelle de Coupe n°5 de l'UFP1 (AAC 2020) de lUFE

Bambama.

Article 2 : La superficie totale de 3994 hectares porte sur 9760 pieds d'essences diverses pour

un volume exploitable de 66 156,842 m° et une taxe d'abattage prévisionnelle de 345 593 124
Francs CFA repartis dans le tableau ci — après :

Volume Taxe au Taxe d’abattage
Nombre one commercialisable m° prévisionnelle
Essences . exploitable
de pieds {m5) ë en (F CFA)
(m°) (F CFA)
ESSENCES OBJECTITF
Dibetou 74 556,837 462,17471 3232 892 032
Douka 3 20,82 16,8642 3024 136 080
Moabi 1 6,94 5,2744 8095 647 600
Movingui 348 2650,26 2226,2184 4806 4 869 680
Okan 44 72,272 50,5904 9670 3 829 320
Okoumé 8067 54776,728 42725,84784 7168 294 174 720
padouk rouge 160 1007,574 775,83198 15237 15 816 006
Paorose 42 182,307 151,31481 14352 2 906 280
Tali 91 638,306 504,26174 8292 2 425 410
Sous total 1 8797 | 59912,044 46918,37848 0 325 697 128
ESSENCES DE PROMOTION

Aiélé 317 2398,852 2015,03568 3075 4 643 250
Angueuk 94 568,75 398,125 3075 2 890 500
Bahia 1 4,872 3,94632 2862 103 032
Bilinga 1 4,899 3,87021 5261 122 318

bossé 222 1209,886 810,62362 7011 4473 018
Dabema 144 817,008 702,62688 3075 3213 375
Lati 129 927,467 649,2269 3075 1 768 125
Longhi Rouge 18 97,972 78,3776 3525 282 000
Niové 20 96,347 76,11413 il 3569 513 936
Oboto 2 17,549 12,2843 3075 199 875
Safoukala 6 36,996 30,33672 3075 1 217 700
Sifu - Sifu 1 6,94 4,858 3075 107 625
Tchitola 8 57,26 48,671 5734 361 242
Sous total 2 963 6244,798 4 834,096 1 19 895 996
Total 9760 | 66 156,842 51 752,475 1 345 593 124

Article3 :L'Assiette Annuelle de Coupe 2020 (n°5 de l'UFP 1) de l'UFE Bambama que porte la
présente Autorisation de Coupe annuelle 2020 est définie comme suit :

Le point d’origine zéro(0) confondu au point A, de coordonnées géographiques 02° 39° 25,5” Sud et 13°
20’ 45,1” Est. est, situé sur intersection de la route forestière principale de Bambama et le pont e la rivière
Loula.

Au Sud

# > Du point A, on suit le cours du bras d'un affluent de la rivière Loula jusqu'au croisement avec une
route forestière principale c'est [6 point B de coordonnées géographiques 02°38'31,1 ‘Sud et
13°20°29,4”Est, sur la rivière Loula;

A l'Est

> Du point B, en suit cette route principale en direction du Nord-Ouest jusqu'au croisement avec une
rivière non dénommé c'est le Point © de coordonnées géographiques 2°33’30,7”Sud et
43°22°55,9” Est ,on suit la même route forestière en direction du nord géographique jusqu'au
croisement avec route forestière limitant UFE LETILI/UFE BAMBAMA c'est le point D au
coordonnées géographiques 2°33/22,4 Sud et 13°22’52,2” Est;

Au Nord

> Du point D, en direction de Ouest, on suit le la route forestière jusqu'à son intersection avec une
rivière non dénommé c’est le point E de coordonnées géographiques 02°32’54,5" Sud et 13°2%
39,6” Est;

A l'Ouest :

> Du point E en s'oriente vers le Sud, on suivant le cours de cette rivière en aval jusqu'à son
intersection avec le layon limitrophe (LS 31) de l'AAC n°4 le c'est le point F de Coordonnées
géographiques 02°33’08’,2"Sud ; 13°21°46,4”Est.

> Du point F Puis on suit ce layon limitrophe en direction plein Sud sur une distance d’environ 3250
m jusqu'à son intersection avec la rivière Loula, c'est le point G de coordonnées
géographiques 02°34/58’,3”Sud ; 13°21'46,7"Est.

> Du point G en s'oriente vers le Sud, on suivant la rivière en aval jusqu'à son intersection une autre
rivière bras de la Loula c'est le point H de coordonnées géographiques 02°38’27,6”Sud ;
13°20°35,0”’ Est.
> Du point H on suit la rivière Loula jusqu'à son croisement avec la route forestière principale de
Bambama au pont de la Loula c'est le point d'origine A, bouclant ainsi le polygone de l’Assiette
Annuelle de Coupe n°5 (AAC 2020) de l'Unité Forestière de Production UFP1.

Article 4 : La taxe d'abattage prévisionnelle de Trois cent quarante-cinq millions cinq cent
quatre-vingt-treize mille cent vingt-quatre (345 593 124) francs CFA, calculée sur la base des
prévisions du volume exploitable, sera réajustée en fin d'exercice après dépouillement des
carnets de chantier par la Direction Départementale de l'Economie Forestière de la Lékoumou.

Article 5 : La Société ASIA-CONGO INDUSTRIES s'engage à transmettre à la Direction
Départementale de l'Economie Forestière de la Lékoumou, au plus tard le quinze (15) du mois
suivant, les états de production, pour le calcul de la taxe d’abattage.

Article 6 : La Société ASIA-CONGO INDUSTRIES demeure soumise aux dispositions de la
législation et de la réglementation forestières en vigueur.

Article 7 : La Direction Départementale de l'Economie Forestière de la Lékoumou est tenue de
veiller à l'application stricte des présentes dispositions en s' assurant notamment que
l'exploitation s'effectuera bel et bien à l’intérieur de la coupe et selon les normes réglementaires.

Article 8 : La présente Autorisation de coupe annuelle qui prend effet à compter de sa date de
signature est valable jusqu’au 31 décembre 2020.

È Fait à Sibiti, le 12 Décembre 2019

Le Directeur Départemental,

AMPLIATION

MEF/CAB A

IGSEF il à TZ |
DGEF/DF/DVRF _:3 Casimir BELLO KOUANGA
ASIA CONGO |

ARCHIVES :1/8

